UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7209


JABBAR STRAWS,

                    Plaintiff - Appellant,

             v.

MS. ALEXANDER; MS. C. AMASON; MS. NOLIN,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Orangeburg. Timothy M. Cain, District Judge. (5:17-cv-02899-TMC)


Submitted: February 27, 2019                                      Decided: March 6, 2019


Before GREGORY, Chief Judge, KEENAN, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jabbar Jomo Straws, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jabbar Jomo Straws appeals the district court’s order accepting the

recommendation of the magistrate judge in part and dismissing his 42 U.S.C. § 1983

(2012) complaint.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. Straws v. Alexander,

No. 5:17-cv-02899-TMC (D.S.C. Sept. 12, 2018). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.

                                                                            AFFIRMED




                                            2